Title: Enclosure: Letter of Protection for Friendly Indians, [13 March 1793]
From: Washington, George,Jefferson, Thomas
To: 


EnclosureLetter of Protection for Friendly Indians

[13 Mch. 1793]

George Washington, President of the United States of America.
To all to whom these Presents shall come.
Know Ye, That the Nation of Indians called the inhabiting the Town of and other Towns, Villages and Lands of the same community, are, in their persons, Towns, Villages, Lands, Hunting-grounds and other Rights and Property in the Peace and under the Protection of the United States of America. And all Persons, Citizens of the United States and others of whatever country or condition, are hereby warned not to commit any Injury, Trespass or Molestation whatever on the persons, lands, Hunting-grounds, or other Rights or Property of the said Indians. And they are in like manner forbidden to purchase, accept, agree or treat for, with the said Indians directly or indirectly, the title or Occupation of any Lands held or claimed by them, and I do hereby call upon all persons in authority under the United States and all Citizens thereof in their several capacities, to be aiding and assisting to the prosecution and punishment according to Law of all persons who shall be found offending in the Premises.
Given under my Hand and the Seal of the United States this  day of  in the Year of our Lord one thousand seven hundred and ninety three and of the Independence of the United States of America the
